DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered.
 Response to Amendment
The Amendment filed on 1/10/2022 has been entered. Claims 1-17 and 19-20 remain pending in the application. Claims 11-17 and 19 have been withdrawn from further consideration as detailed in the Non-final Office Action mailed 5/5/2021 and claim 20 has been withdrawn from further consideration as detailed in the Final Office Action mailed 12/7/2021. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
In regard to claim 1,
Line 17 recites “the circuit does not include routing wires to the ultrasonic transducer”. It appears claim 1 recites a method step of forming the circuit by not routing wires to the ultrasonic transducer. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p). Examiner suggests claiming that the circuit does not include a wire/conductive flexible strip directly attached to the ultrasonic transducer or further defining the connection of the ultrasonic transducer within the circuit. 
Examiner notes claims 2-10 are similarly rejected by virtue of their dependency on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Drachmann (U.S. PG publication 20150211905) further in view of Gestner (U.S. PG publication 20170268915).
Drachmann discloses an electronic assembly (figure 1, item 2), comprising: 
a casing (figure 1 and 3, item 26, 23, 27, 28, 29 and 32: Examiner notes housing body 32, layer 26, and display 23 with display frame 27 form the casing) that conducts electricity (paragraph [0123] and [0126]-[0127]; Examiner notes layer 26 of the casing conducts electricity); and 
electronic components (figure 1, item 3, 4, 6, 7) disposed within the casing (see position of components in figure 1), wherein the electronic components include:
[AltContent: textbox (Barrel )][AltContent: ][AltContent: textbox (Figure 1)][AltContent: textbox (Structural housing sidewall)][AltContent: arrow]
    PNG
    media_image1.png
    624
    783
    media_image1.png
    Greyscale

an ultrasonic transducer (figure 1, item 6; paragraph [0127]) configured to emit ultrasonic signals (paragraph [0129] and [0123]), wherein the ultrasonic transducer is oriented within the electronic assembly to send the ultrasonic signals along a length of a barrel (see figure 1 above; Examiner notes the labeled portion is construed as a barrel due to its shape and function of holding a liquid; see figure 4 and paragraph [0123]) of a medication injection device (flow tube 20; Examiner notes the flow tube would be fully capable due to its structure of injecting a medication) when the electronic assembly is disposed in the barrel (see figure 1 and 4; Examiner notes “to send the ultrasonic signals along a length of a barrel of a medication injection device when the electronic assembly is disposed in the barrel” is a functional limitation 
a battery (figure 1, item 3) to provide the electricity (paragraph [0123] and [0127]); and 
a controller (figure 1, item 4; paragraph [0018]: wherein the circuit is for operating the flow meter; Examiner notes since the circuit controls the operation of the flow meter it is construed as a controller) coupled to the ultrasonic transducer and the battery (paragraph [0123]),
wherein the casing is electrically connected to the ultrasonic transducer and the battery to complete a circuit including at least the ultrasonic transducer and the battery such that the electricity flows through a structural housing sidewall (figure 3, item 28; see figure 1 above; Examiner notes first connection part 28 is construed as a sidewall as it is located on the side when viewed from the orientation shown in figure 1 above; Examiner notes the sidewall is also structural as it provides support for item 4; see paragraph [0127] which describes the connection of item 28) of the casing between the battery and the ultrasonic transducer (paragraph [0123] and [0127]) and the circuit does not include routing wires to the ultrasonic transducer (See figure 1 where a single elastic contact 24 is included between the ultrasonic transducer and battery; see paragraph [0062] which describes the elastic contact as a flexible or spring-like contact/curved metal strip) .
Drachmann is silent as to wherein the controller includes logic that when executed by the controller causes the electronic assembly to perform operations, including: instructing the ultrasonic transducer to emit the ultrasonic signals.
Gestner teaches a controller (figure 1, item 150) coupled to the ultrasonic transducer (item 110a; paragraph [0022]), wherein the controller includes logic that when executed by the controller 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Drachmann to includes logic that when executed by the controller causes the electronic assembly to perform operations, including: instructing the ultrasonic transducer to emit the ultrasonic signals, as taught by Gestner, for the purpose of effectively controlling the ultrasonic transducer and the timing of signals (paragraph [0022] of Gestner). 
In regard to claim 3,
Drachmann in view of Gestner teaches the electronic assembly of claim 1, wherein the casing includes a metal can (Examiner notes the casing is construed as metal can since item 26 of the casing in Drachmann is metal and the casing forms a can shape as shown in figure 1; see paragraph [0123] and [0127] of Drachmann), and the ultrasonic transducer is disposed within (see figure 1 of Drachmann), and electrically coupled to, the metal can (paragraph [0123] and [0127] of Drachmann).
In regard to claim 7,
Drachmann in view of Gestner teaches the electronic assembly of claim 1, wherein the casing is hollow and cylindrical (see figure 1 of Drachmann).
In regard to claim 8,
Drachmann in view of Gestner teaches the electronic assembly of claim 1, wherein the ultrasonic transducer includes at least one of a piezoelectric material or a speaker coil (paragraph [0068] of Drachmann).
In regard to claim 10,
Drachmann in view of Gestner teaches the electronic assembly of claim 1.
.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Drachmann (U.S. PG publication 20150211905) in view of Gestner (U.S. PG publication 20170268915) further in view of Yigal (U.S. PG publication 20200405949).
In regard to claim 2,
Drachmann in view of Gestner teaches the electronic assembly of claim 1, wherein electrical connections completing the circuit include the casing, the ultrasonic transducer, the battery, and the controller (paragraph [0123] and [0127] of Drachmann), and wherein the electrical connections are solderless (paragraph [0123] and [0127] of Drachmann; Examiner notes solder is not disclosed as being used in the connections between the casing, the ultrasonic transducer, and the battery).
	Drachmann in view of Gestner is silent as to the electrical connection used between the battery and the controller.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Drachmann in view of Gestner to include a solderless connection between the battery and controller as taught by Yigal, for the purpose of providing a useful/suitable connection for components that does not require solder (paragraph [0031] of Yigal).
In regard to claim 4,
Drachmann in view of Gestner teaches the electronic assembly of claim 3.
Drachmann in view of Gestner teaches wherein the ultrasonic transducer is disposed in the casing (see figure 1 of Drachmann).
Drachmann in view of Gestner fails to disclose further comprising: a backing layer, wherein the ultrasonic transducer is disposed in the casing between the casing and the backing layer; and a metal clip, wherein the backing layer is disposed at least in part between the ultrasonic transducer and the metal clip to dampen vibrations between the metal clip and the ultrasonic transducer.
Yigal teaches a backing layer (figure 7, item 43) and a metal clip (item 47; Examiner notes the metal clip electrically connects two components; see paragraph [0031]), wherein the backing layer is disposed at least in part between a component and the metal clip to dampen vibrations between the metal clip and the component (Examiner notes “to dampen vibrations” is an intended use limitation and since protrusion 43 supports the clip it would function to dampen vibrations versus if the clip was unsupported). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the battery and controller of Drachmann in view of Gestner to be connected via a metal clip that is supported by a .
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Drachmann (U.S. PG publication 20150211905) in view of Gestner (U.S. PG publication 20170268915) in view of Yigal (U.S. PG publication 20200405949) further in view of Atterbury (U.S. PG publication 20040210199).
In regard to claim 5,
Drachmann in view of Gestner in view of Yigal teaches the electronic assembly of claim 4, wherein the metal clip is electrically coupled to the ultrasonic transducer and the controller (see analysis of claim 4 above. Examiner notes since the metal clip is electrically coupled between the battery and the controller, and the ultrasonic transducer is electrically coupled to the controller as disclosed in paragraph [0127] of Drachmann, the metal clip would therefore also be electrically coupled to the ultrasonic transducer), and the controller is disposed in the metal can (see figure 1 of Drachmann).
Drachmann in view of Gestner in view of Yigal fails to disclose further comprising a circuit board including the controller, and wherein the metal clip is electrically coupled to the ultrasonic transducer and the circuit board, and the circuit board is disposed in the metal can.
Atterbury teaches a circuit board (circuit board; paragraph [0148] and [0129]) including the controller (circuit board includes the controller; paragraph [0148] and [0129]) and an integrated circuit (paragraph [0149]) could all be used to achieve the same result (paragraph [0149]) and thus an integrated circuit and a circuit board were art-recognized equivalents at the effective filing date of the 
In regard to claim 6,
Drachmann in view of Gestner in view of Yigal in view of Atterbury teaches the electronic assembly of claim 5, wherein the battery is coupled to the circuit board and the metal can (see analysis of claim 5 above where the controller of Drachmann is replaced with a circuit board and paragraph [0123] and [0127] of Drachmann).
Drachmann in view of Gestner in view of Yigal in view of Atterbury is silent as to wherein the circuit board is positioned in the metal can orthogonally relative to the ultrasonic transducer.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the position of the circuit board relative to the ultrasonic transducer within the metal can of Drachmann in view of Gestner in view of Yigal in view of Atterbury to include wherein the circuit board is positioned in the metal can orthogonally relative to the ultrasonic transducer since it has been held that rearranging parts of an invention involves only routine skill in the art.
Additionally It would have been an obvious matter of design choice to modify Drachmann in view of Gestner in view of Yigal in view of Atterbury to include wherein the circuit board is positioned in the metal can orthogonally relative to the ultrasonic transducer since applicant has not disclosed that having wherein the circuit board is positioned in the metal can orthogonally relative to the ultrasonic transducer solves any stated problem or is for any particular purpose and it appears that the device .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Drachmann (U.S. PG publication 20150211905) in view of Gestner (U.S. PG publication 20170268915) further in view of Meijer (U.S. patent no 5165873).
In regard to claim 9,
[AltContent: textbox (Stopper)][AltContent: connector][AltContent: rect]
    PNG
    media_image2.png
    563
    634
    media_image2.png
    Greyscale

Drachmann in view of Gestner teaches the electronic assembly of claim 1, wherein the casing is installed in a stopper (see figure 2 above wherein the portion identified forms a stopper for item 2 and receives part of item 2 as shown in figure 1. The identified portion forms a stopper since item 2 is blocked from being fully inserted into tube 20).
Drachmann in view of Gestner is silent as to the material of the stopper and therefore fails to disclose a rubber stopper.
Meijer teaches a rubber tube (figure 1, item 16; column 3, line 52-56).
.
Response to Arguments
Applicant's arguments filed 1/10/2022 have been fully considered but they are not persuasive. Applicant argues on page 9 that Drachmann teaches using a circuit that routes an electrical wire (elastic contact 24) to ultrasonic transducer 6 and that this teaches away from claim 1. As claimed claim 1 currently requires “the circuit does not include routing wires to the ultrasonic transducer”. As noted above a single elastic contact 24 contacts ultrasonic transducer 6, therefore the circuit does not include routing multiple wires (as claimed by the use of the term “wires”) to the ultrasonic transducer as required by claim 1. Additionally elastic contact 24 is described as a curved metal strip (see paragraph [0067]). Examiner suggests specifying that the ultrasonic transducer is not directly connected to a flexible conductive strip or wire.  
Applicant argues on page 9-10 that the metal layer contact 26 is a separate electrical contact layer from the meter housing body. Applicant also argues that metal layer contact 26 is labeled as a distinct element from the housing body 32 and is not described or illustrated as a structural housing sidewall of meter housing body 32. As noted in the rejection above the casing was not only cited as item 32. Examiner agrees that metal layer contact 26 is labeled as a distinct element from the housing body 32. However both structures together in combination with other structures identified in the rejection above form a multi-layer casing. The casing is not claimed as a single layer casing. Additionally Examiner is not citing item 26 as a structural housing sidewall of the meter housing body 32. 
Applicant argues on page 10 that the dependent claims are nonobvious over the prior art of record for at least the same reasons above. See response to arguments above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/Examiner, Art Unit 3783 
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783